Subsequently, upon an application for rehearing, the following opinion was filed: Per Cueiasi : The counsel for the appellants, in their petition for a rehearing, press upon our attention the rule that the Statute of Limitations has no application to estates of reversion, until after the termination of the precedent estate, and they seek to draw therefrom the conclusion that, as the appellants’ estate was a reversion after the life estate of Jane Ü. Lewis, the statute could not commence to run, as against them, until the death of the life tenant. If the appellees and their immediate and remote grantors holding claim and color of title under the conveyance from Jane N. Lewis were chargeable with either actual or constructive notice of the appellants’ estate in reversion, there would doubtless be great force in this contention. But, as we understand the record, there is no evidence tending to charge the appellees or their grantors with such notice, at least until the statute had completely run in their favor. They took from Mrs. Lewis a deed purporting to convey the fee, and having no notice of the appellants’ reversion, the principle for which counsel contend can not be invoked. This is in accordance with the rule laid down in Dougan v. Follett, 100 Ill. 581, where we held that if a party has had the undisputed possession of land under a warranty deed for more than seven years, and during that time has paid all taxes legally assessed thereon, without actual or constructive notice of a prior unrecorded deed creating a life estate with a remainder over to others who would otherwise be tenants in common with the one so in possession, such possession and payment of taxes will be a bar to a recovery by such remainder-man, even though seven years have not elapsed since the termination of the life estate. Since our opinion in this case was filed, a number of cases involving other lands formerly owned by Borneo Lewis, deceased, and presenting the same identical questions raised by the record now before‘us, have been decided by the Supreme Court of the United States, that court reaching the same conclusion, and placing its decision upon substantially the same grounds, as we have done in this case. Lewis v. Bernhart, 145 U. S. 56. We see no reason for awarding a re-hearing, and it will accordingly be denied. Rehearing denied.